J-S20022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WAYNE DAVVON BEATTY                        :
                                               :
                       Appellant               :   No. 1488 WDA 2021

           Appeal from the PCRA Order Entered November 30, 2021
            In the Court of Common Pleas of Westmoreland County
                 Criminal Division at CP-65-CR-0002793-2015


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

MEMORANDUM BY MURRAY, J.:                           FILED: JUNE 23, 2022

        Wayne Davvon Beatty (Appellant) appeals from the order denying his

first petition filed pursuant to the Post Conviction Relief Act (PCRA). 1 We

affirm.

        The trial court previously summarized the underlying facts as follows:

              On April 28, 2015, at approximately 6:30 p.m., Officer
        Matthew Benick [(Officer Benick)] of the North Huntingdon Police
        Department drove his patrol car westbound on Route 30 in North
        Huntingdon. As he was driving, he noticed that a white Chevrolet
        Impala (hereinafter “Impala”) was slowing down to turn left into
        the Lincoln Mobile Trailer Park (hereinafter “Lincoln Mobile”).
        Officer Benick testified that the driver looked at him with a
        surprised expression on his face. Officer Benick knew Lincoln
        Mobile to be an area of high drug activity; therefore, he parked
        his vehicle at a nearby carwash to monitor it. Moments later,
        Officer Benick saw the Impala leave Lincoln Mobile and
        turn eastbound on to Route 30 without a turn signal. Officer
        Benick thereafter maneuvered his vehicle behind the Impala and
____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S20022-22


      noticed that the driver was driving too closely to the rear end of
      another vehicle. Officer Benick continued to follow the Impala
      until he got into a safe position to pull it over. Subsequently, he
      activated his emergency lights and the driver of the Impala
      stopped in the middle of a traffic lane. Officer Benick advised the
      driver to pull off on the next street and he complied.

            Officer Benick identified the driver of the Impala as
      [Appellant]. [Appellant] was the only individual in the vehicle.
      Officer Benick asked [Appellant] where he was coming from and
      where he was going. [Appellant] stated that he was driving to
      Derry Township from his house in North Versailles. Officer Benick
      then asked if [Appellant] had stopped anywhere and [Appellant]
      replied in the negative. Officer Benick testified that [Appellant]
      appeared to be very nervous; he made little eye contact, spoke in
      a low mumbled tone, and his pulse was visible through his shirt.
      Additionally, the panels around the steering wheel of the Impala
      were not completely connected and a screw in the panel below the
      column was partially out. Officer Benick testified that, based on
      his experience and training, this was a common way to hide
      narcotics and weapons. Officer Benick returned to his vehicle and
      checked the registration of the Impala. The Impala was registered
      to [Appellant]. Officer Benick thereafter requested that Sergeant
      Bauer report to the scene and have a K9 perform an exterior sniff
      of the vehicle.

Trial Court Opinion, 11/16/17, at 2-3. Police K-9 Vegas subsequently “alerted”

while conducting an exterior “sniff” of the vehicle. Id. at 4.

      Officer Benick advised Appellant to exit the vehicle. Id. Officer Benick

performed a pat down search of Appellant, with his consent, and discovered

cash in Appellant’s pocket.      Id.   Appellant admitted there might be a

marijuana blunt roach in his vehicle.        Id.   Officer Benick subsequently

searched the vehicle and found a black computer bag in the trunk. Id. In the

bag, Officer Benick discovered three transparent plastic bags containing a

white, rock-like substance, later identified as cocaine. Id. In addition, Officer


                                       -2-
J-S20022-22


Benick recovered a firearm with nine chambered rounds, a computer, a tablet,

and a Nokia cell phone. Id. Officer Benick also found cardboard rolling tubes

that could be used to smoke marijuana.             Id.    Officer Benick found no

marijuana inside the vehicle. Id. As a result of this interaction, Officer Benick

arrested Appellant, and the Commonwealth charged Appellant with drug and

firearms crimes.

        Prior to trial, Appellant filed omnibus pretrial motions to suppress the

evidence seized as a result of the traffic stop.         The trial court denied the

motions and the case proceeded to trial. On May 3, 2017, a jury convicted

Appellant of firearms not to be carried without a license, possession of a

controlled substance, and possession with intent to deliver a controlled

substance.2 On August 29, 2017, the trial court sentenced Appellant to an

aggregate prison term of 18 to 48 months, followed by three years of

probation.    On direct appeal, this Court affirmed Appellant’s judgment of

sentence. See Commonwealth v. Beatty, 198 A.3d 469 (Pa. Super. 2018)

(unpublished memorandum).             Appellant did not petition the Pennsylvania

Supreme Court for allowance of appeal.

        Appellant timely filed the instant, counseled PCRA petition, his first, on

September 19, 2018. The PCRA court conducted an evidentiary hearing on

July 14, 2021. On November 30, 2021, the PCRA court dismissed Appellant’s



____________________________________________


2   18 Pa.C.S.A. § 6106(a)(1); 35 P.S. § 780-113(a)(16), (30).

                                           -3-
J-S20022-22


petition, and Appellant filed this timely appeal. Appellant and the PCRA court

have complied with Pa.R.A.P. 1925.

      Appellant presents the following issues for review:

         1. Whether the [PCRA court] erred in failing to find counsel
            ineffective for failing to sufficiently or competently attack
            the arresting officer’s line of sight testimony[?]

         2. Whether the [PCRA court] erred in failing to find trial counsel
            ineffective for failing to provide sufficient, competent
            evidence to establish that the arresting officer’s testimony
            conflicted with the incontrovertible physical facts[?]

Appellant’s Brief at 3.

      We begin by observing our scope and standard of review:

      In reviewing the denial of PCRA relief, we examine whether the
      PCRA court’s determination is supported by the record and free of
      legal error. The scope of review is limited to the findings of the
      PCRA court and the evidence of record, viewed in the light most
      favorable to the prevailing party at the trial level. It is well-settled
      that a PCRA court’s credibility determinations are binding upon an
      appellate court so long as they are supported by the record.
      However, this Court reviews the PCRA court’s legal conclusions de
      novo.

Commonwealth v. Miller, 102 A.3d 988, 992 (Pa. Super. 2014) (citation

and quotation marks omitted).

      Appellant claims his suppression counsel, James Anthony Wymard,

Esquire (Attorney Wymard), and trial counsel, Emily Smarto, Esquire

(Attorney Smarto), rendered ineffective assistance which warrants relief.

Appellant’s Brief at 8. First, Appellant claims “neither counsel sufficiently or

competently attacked Officer Benick’s line of sight testimony” regarding

Appellant’s traffic infraction.   Id. at 9.   Appellant acknowledges Attorney

                                       -4-
J-S20022-22


Smarto visited the scene and observed bushes “that would have blocked the

officer’s view.” Id. However, Appellant claims she failed to take photographs,

“which would have shown a number of bushes between the car wash, where

the officer was parked, and the entrance of the trailer park.” Id. Instead,

Attorney Smarto asked Officer Benick if there were bushes near his vantage

point. Id. According to Appellant, such vague questioning “had no value.”

Id. Appellant asserts PCRA counsel, using Google Maps, was able to show

additional foliage that would have existed at the time of the encounter. Id.

      Appellant claims suppression counsel, Attorney Wymard, made no effort

to determine whether Officer Benick’s view was blocked as he observed

Appellant’s traffic infraction. Id. According to Appellant,

      [h]ad [Attorney] Wymard performed an appropriate amount of
      due diligence, and investigated the area where the officer was
      stopped, waiting for [Appellant], he would have found that the
      view was obstructed by a number of bushes, which could have
      been used to impeach his testimony about [Appellant’s] failure to
      use a turn signal. … Had he investigated and preserved how the
      scene appeared, doing so would have been beneficial in pursuing
      his strategy of seeking suppression of the evidence obtained as a
      result of the search of the vehicle. Despite this, he failed to even
      look into whether the officer could have seen what he claimed to
      have seen.

Id. at 10.

      Our     review    of   counsel’s    performance     “must     be   highly

deferential.” Commonwealth v. Tharp, 101 A.3d 736, 772 (Pa. 2014)

(quoting Strickland v. Washington, 466 U.S. 668, 689 (1984)). “Counsel

is presumed to have rendered effective assistance[.]” Commonwealth v.


                                     -5-
J-S20022-22


Montalvo, 114 A.3d 401, 410 (Pa. 2015). To establish infective assistance

of counsel, a PCRA petitioner must plead and prove: “(1) that the underlying

issue has arguable merit; (2) counsel’s actions lacked an objective reasonable

basis; and (3) actual prejudice resulted from counsel’s act or failure to

act.” Commonwealth v. Stewart, 84 A.3d 701, 706 (Pa. Super. 2013) (en

banc).   “A failure to satisfy any prong of the ineffectiveness test requires

rejection of the claim of ineffectiveness.” Commonwealth v. Selenski, 228

A.3d 8, 15 (Pa. Super. 2020) (citation omitted).

      In addressing Appellant’s claim, we focus on the second ineffectiveness

prong. To determine whether counsel’s action or inaction lacked a reasonable

basis, “we do not question whether there were other more logical courses of

action which counsel could have pursued; rather, we must examine whether

counsel’s decisions had any reasonable basis.” Commonwealth v. Brown,

196 A.3d 130, 150 (Pa. 2018) (citation omitted). “We will hold that counsel’s

strategy lacked a reasonable basis only if the petitioner proves that a foregone

alternative offered a potential for success substantially greater than the course

actually pursued.” Id. (quotation marks and citation omitted).

      At the PCRA hearing, Attorney Wymard testified about his suppression

hearing strategy. N.T., 7/14/21, at 6-7. According to Attorney Wymard, after

hearing Officer Benick’s testimony at the preliminary hearing, he decided to

challenge the “illegal prolongation” of the traffic stop.   Id. at 7.   Attorney

Wymard stated:


                                      -6-
J-S20022-22


      I felt [Appellant] was detained for a prolonged period of time. I
      felt it was in violation and what I put in my brief, which is
      Commonwealth versus Freeman, that … there was no
      reasonable suspicion of criminal activity to justify the delay [when
      Officer Benick] kept [Appellant] there after he pulled him over.

            I believe that he had him there for several minutes. Then
      he decided to call a drug dog …. He indicated that it took about
      three minutes for the drug dog to arrive. I thought that was
      longer. I think that’s what he said. And then he had to wait for
      the drug dog to go around the car. …

      I felt … there was no reasonable suspicion of criminal activity that
      justified his delay. Once he stopped the car, he should have just
      issued a citation.

N.T., 7/14/21, at 10.

      Attorney Wymard further testified he was “familiar with the area” of the

infraction. Id. at 14.

      It’s my belief [Officer Benick] would be able to make a
      determination, that he would have been found to have been
      credible. That was my belief. I did not take a photo. I did not
      do a diagram.

             Based on his representation at the preliminary [hearing] as
      to his location, I felt that it would have been possible for him
      to have observed [Appellant] departing the trailer court.

      …

      I felt the only thing that was worthy of litigating was the stop.
      And not just the stop, but principally the search. … I felt it was
      an illegal prolongation of the stop initially, that a citation should
      have been issued and he should have been allowed to go on his
      way.

Id. at 15, 17 (emphasis added). Attorney Wymard explained: “It was based

on [Officer Benick’s] testimony because of his positioning he was able to

observe [Appellant].” Id. at 21.

                                      -7-
J-S20022-22


      Attorney Smarto, Appellant’s trial lawyer, testified she discussed her

strategy with Appellant:

      We talked at length. He was really focused on the officer not being
      able to see his vehicle, and I can’t remember exactly, but when it
      was pulling out and the turn signal. So that was one of his issues.

            My thought process was in going into trial, let’s create
      reasonable doubt. If an officer’s misstating something on one
      issue or one statement involving the stop, let’s just attack, attack,
      attack, and try to create reasonable doubt.

Id. at 24-25. Attorney Smarto testified she viewed the scene in person and

on Google.    Id. at 26-27.   Attorney Smarto admitted she did not present

photographs of the area to the jury. Id. at 27. Notwithstanding, Attorney

Smarto confirmed she elicited from Officer Benick the difference in elevation

and the bushes possibly blocking his view. Id. at 31.

      At the PCRA hearing, Appellant denied discussing Officer Benick’s

blocked view of the traffic infraction with Attorney Smarto:

      I never went into fine detail about how the bushes, how the
      bushes blocked the view of the cop to [Attorney] Smarto. I don’t
      know why she said that. When I addressed her, it was specifically
      about the timeline.

           Now, I might have mentioned the trees. The trees would
      have been in his way. But that was never my focal point.

Id. at 43.

      The PCRA court thereafter found a reasonable basis for suppression and

trial counsel’s strategies:

      [Appellant’s] attorney at the suppression hearing [] made a
      reasonable decision that attacking the Officer’s credibility about
      whether he could see the turn signal would not be the best

                                      -8-
J-S20022-22


      approach to winning the suppression motion. [N.T., 7/14/21,] at
      15. Instead, Attorney Wymard focused on suppressing the results
      of the search that took place after [Appellant] was pulled over.
      The test regarding whether defense counsel’s actions were
      reasonable examines whether counsel’s decision had any
      reasonable basis to advance the interests of the defendant.
      [Commonwealth v.] Pierce, 527 A.2d [973,] 975 [(Pa. 1987).]
      Further, [Appellant] must prove that counsel’s decision was so
      unreasonable that “no competent lawyer would have chosen it.”
      Commonwealth v. Rega, 933 A.2d 997, 1018-19 (Pa. 2007).

            Attorney Wymard’s strategy to attack the search of the
      vehicle at the suppression hearing rather than impeaching Officer
      Benick’s testimony about whether he saw [Appellant’s] turn signal
      was based on Attorney Wymard’s own knowledge of the area
      where [Appellant] was pulled over and his belief that the Officer’s
      testimony would be found credible. [N.T., 7/14/21,] at 13-14.
      This was a reasonable strategy. [Appellant] does not establish
      that attacking Officer Benick’s testimony about the turn signal
      would have produced a different result.

            [Appellant] cannot establish that either of his prior counsel’s
      conduct lacked a reasonable basis designed to effectuate his best
      interests and that he was prejudiced by prior counsel’s alleged
      ineffectiveness[.]

PCRA Court Opinion, 10/27/21, at 4-5. Upon review, we agree with the PCRA

court’s analysis and conclusion.       Because Appellant failed to establish

counsels’ action or inaction lacked a reasonable basis, we cannot grant him

relief. See Selenski, 228 A.3d at 15.

      In his second issue, Appellant claims both counsel rendered ineffective

assistance by not challenging Officer Benick’s testimony with “incontrovertible

physical facts.” Appellant’s Brief at 11. Appellant challenges Officer Benick’s

testimony that it took four minutes from the time Appellant pulled his vehicle

onto Route 30 until Appellant’s vehicle was stopped. Id. Appellant asserts


                                      -9-
J-S20022-22


the testimony of his private investigator, Gary Zimak, established the route

took 6 minutes, 21 seconds to complete.          Id. at 11-12.     According to

Appellant, “[u]nder the incontrovertible physical facts doctrine, Officer

Benick’s testimony should have been disregarded.”        Id. at 12.    Appellant

argues his counsel rendered ineffective assistance by not offering this

evidence. See id.

      Appellant further claims the PCRA court improperly disregarded and/or

discounted the timeline discrepancy as an “approximation.” Id. According to

Appellant, Officer Benick reported first observing Appellant at 6:24 p.m.,

which is not an approximation. Id. Appellant offers other “factors” that the

PCRA court should have considered, including traffic, Appellant’s speed, stops

on the bridge, and Appellant moving his vehicle forward at Officer Benick’s

direction. Id. at 13. Appellant claims Attorneys Wymard and Smarto failed

to develop any evidence regarding the timing discrepancy.         Id. at 14-15.

Appellant asserts: “Neither counsel sufficiently investigated or addressed this

issue despite [Appellant’s] obvious desire to pursue this course of action.” Id.

at 16. Had they done so, Appellant posits, “they would have discovered that

the argument was meritorious, and that Officer Benick’s testimony could have

and should have been disregarded.” Id.

      The PCRA court rejected Appellant’s claim, explaining:

      [Appellant’s] trial attorney did cross examine Officer Benick about
      the timeline and addressed the timeline in her closing argument.
      [N.T., 5/1-3/17,] at 135-137, 195-197. [Appellant] does not
      establish that the failure of his attorney to cross[-]examine Officer

                                     - 10 -
J-S20022-22


     Benick further, or in a different way, prejudiced him at the trial.
     See Strickland, 466 U.S. at 687 (explaining that meeting the
     prejudice prong set forth in Pierce requires defendant to establish
     there is a reasonable probability that, but for his counsel’s
     unprofessional errors, the results of the proceedings would have
     been different) (internal quotations omitted).

           Further, the facts at issue here are a difference of two
     minutes, which can be attributed to a variety of factors. Officer
     Benick’s documentation of the times stems from his
     communications with dispatch and he admitted they were
     approximations. Thus, Attorney Smarto’s decision to cross-
     examine this way and discuss the timeline in her closing were
     reasonable approaches to address the issue. See Pierce, 527
     A.2d at 975. Also, Attorney Wymard’s determination at the
     suppression hearing that Officer Benick’s credibility was going to
     be established and the best approach was to attack the search of
     the vehicle is a reasonable basis for his failure to cross-examine
     the officer about the timeline. See Pierce, 527 A.2d at 975.

PCRA Court Opinion, 10/27/21, at 5.

     The record supports the PCRA court’s findings, and its legal conclusions

are sound. See id. We therefore affirm the PCRA court’s denial of relief.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/23/2022




                                   - 11 -